UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 23, 2016 SPORTSMAN’S WAREHOUSE HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-36401 39-1975614 (Commission File Number) (I.R.S. Employer Identification No.) 7035 South High Tech Drive, Midvale, Utah (Address of Principal Executive Offices) (Zip Code) (801) 566-6681 (Registrant’s Telephone Number, Including Area Code) (Not Applicable) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 240.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 23, 2016, Leonard Lee notified the Board of Directors (the “Board”) of Sportsman’s Warehouse Holdings, Inc. (the “Company”) that he was resigning from the Board effective immediately prior to the Company’s 2016 annual meeting of stockholders to be held on May 19, 2016 (the “Annual Meeting”). Mr. Lee is not resigning due to any disagreement with the Company on any matter related to the Company’s operations, policies or practices. On March 23, 2016, the Board reduced the size of the Board from seven to six directors, with such decrease to be effective immediately prior to the Annual Meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPORTSMAN’S WAREHOUSE HOLDINGS, INC. By: /s/ Kevan P. Talbot Date: March 28, 2016 Kevan P. Talbot Chief Financial Officer and Secretary
